Citation Nr: 0104721	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 17, 1998 
for a 100 percent schedular rating for service-connected 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

A February 1998 rating decision granted service connection 
and assigned a 70 percent rating for PTSD, effective from 
March 4, 1996.  An August 1998 rating decision assigned a 100 
percent rating for PTSD from April 17, 1998.  The veteran has 
appealed the effective date of the 100 percent evaluation.

The veteran and his representative raised the issue of 
entitlement to a permanent and total disability rating in a 
statement received by the RO on September 19, 2000 and 
forwarded to the Board by the RO.  This matter is referred to 
the RO for appropriate action.  

Likewise, in the August 2000 appellant's brief, the 
representative argued that there was clear and unmistakable 
error in the February 1996 rating decision due to the RO's 
failure to consider the provisions of 38 C.F.R. § 4.16(c).  A 
reopened claim and clear and unmistakable error are 
different, mutually exclusive routes to the goal of 
determining an effective date. Flash v. Brown, 8 Vet. App. 
332 (1995). Consequently, a claim of clear an unmistakable 
error cannot be said to be inextricably intertwined with the 
issue of an earlier effective date.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991). Therefore, the matter of clear and 
unmistakable error is not now before the Board.  It is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was established for PTSD in a February 
1998 rating decision, by which the initial disability rating 
was set at 70 percent.  

3.  The veteran was notified of the February 1998 rating 
action by a letter dated March 16, 1998.

4.  A rating decision in August 1998 assigned a 100 percent 
rating for PTSD from April 17, 1998.

5.  The veteran filed a notice of disagreement on March 4, 
1999 with the rating assigned in the February 1998 rating 
decision.  

6.  The RO issued a statement of the case (SOC) on April 11, 
1999, which, in part, concerned entitlement to an evaluation 
greater than 70 percent for PTSD as of March 4, 1996.

7.  The veteran filed a substantive appeal following the 
April 1999 SOC on September 28, 1999.

8.  A December 31, 1996, notation by a VA chemical dependence 
aftercare counselor is the earliest possible date of informal 
claim for increase of record.  

9.  The medical records do not show the presence of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name due to the 
service-connected PTSD prior to April 17, 1998.  


CONCLUSION OF LAW

An effective date earlier than April 17, 1998 is not 
warranted for an award of a 100 percent schedular rating for 
service-connected PTSD.  8 U.S.C.A. §§ 1155, 5107, 5110, 
7104; (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400, Part 4 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A February 1998 rating decision granted service connection 
and assigned a disability evaluation of 70 percent for PTSD, 
effective from March 4, 1996.  The veteran was notified of 
that determination by a letter dated on March 16, 1998.  

The veteran filed an application for increased compensation 
based on individual unemployability (TDIU) on April 11, 1998.  
This VA form 21-8940 was dated April 9, 1998.  Also dated 
April 9, 1998, but not received by the RO until April 17, 
1998, was a VA form 21-4138, Statement in Support of Claim, 
in which the veteran requested "reconsideration" of the 
February 1998 rating decision, asserting that his medical 
records, examination, and work history clearly supported a 
higher rating. 

An August 25, 1998 rating decision increased the disability 
rating for PTSD from a 70 to a 100 percent rating, on a 
schedular basis.  The effective date of that award was set at 
April 17, 1998, as the date on which the veteran filed an 
application for an increased rating.  This rating decision 
also indicated that the claim for TDIU was "moot" due to 
the assignment of a schedular 100 percent rating.  The 
veteran was informed of this action by a letter dated 
September 2, 1998.  On October 13, 1998, the veteran's 
representative submitted a VA form 21-4138 with a cover 
memorandum asking for "reconsideration of effective date."  
An earlier effective date for the award of a 100 percent 
evaluation for the veteran's service-connected PTSD was 
denied in a December 1998 rating decision, of which the 
veteran was informed by letter dated December 30, 1998.  

In a February 22, 1999 VA Form 21-4138, received on March 4, 
1999, the veteran states, "Please accept this as the 
veteran's notice of disagreement with the rating decision of 
2/26/98 (He was notified on March 16, 1990)."  He indicated 
that he wished to appeal both the initial rating decision and 
the effective date of the 100 percent rating.  This is 
clearly a notice of disagreement as defined by 
38 C.F.R. § 20.201.  

The RO issued a SOC on May 11, 1999, concerning (1) 
entitlement to an evaluation greater than 70 percent for PTSD 
as of March 4, 1996, and (2) entitlement to an effective date 
earlier than April 17, 1998 for a 100 percent evaluation for 
the PTSD.  The VA Form 9, Appeal to the Board of Veterans' 
Appeals, was dated September 22, 1999 and received by the RO 
on September 28, 1999.  

In the March 1999 statement, the veteran argued that his 
request for reconsideration one month after notification of 
the assignment of a 70 percent disability evaluation was not 
a new claim. 

In Gallegos v. Gober, 14 Vet. App. 50 (2000), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 7105 contains five requirements for an NOD, and 
that the portion of 38 C.F.R. § 20.201 that requires that the 
NOD be reasonably construed as disagreement with the RO's 
determination and a desire for appellate review was not 
consistent with the statutory provisions.  The statue does 
not require both disagreement with the RO's determination and 
a desire for appellate review; it only requires the former.  
However, even if any of the veteran's or representative's 
statements filed before the issuance of the May 11, 1999 SOC 
- including the statement received by the RO on April 17, 
1998 - are accepted as meeting the statutory definition of an 
NOD, that does not obviate the requirement for the filing of 
a timely substantive appeal thereafter.

In this case, the SOC was issued on May 11, 1999, and the 
next document received by the RO from either the veteran or 
his representative was the VA form 9, which was received on 
September 28, 1999.  This was timely as to the issue of the 
effective date of the 100 percent rating.  This was not 
timely as to the attempt to appeal the initial rating 
assigned by the February 26, 1998, rating decision.

Under 38 U.S.C.A. § 7105(d)(3), the claimant will be afforded 
a period of 60 days from the date that SOC is mailed to file 
a formal appeal.  This may be extended for a reasonable 
period on request for good cause shown.  Under 38 C.F.R. 
§ 20.302(b), except in the case of simultaneously contested 
claims, a substantive appeal must be filed within 60 days 
from the date that the RO mails the SOC to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the SOC will be presumed to be the same as the date of the 
SOC and the date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  Under 38 C.F.R. § 20.303, a request for 
extension of time within which to file the substantive appeal 
must be in writing and must be made prior to expiration of 
the time limit for filing the substantive appeal.  

As to the February 1998 rating decision, the veteran had 
until the later of one year from the date of mailing of the 
notification, which was mailed on March 16, 1998, or 60 days 
from the date of mailing of the SOC, which was mailed on May 
11, 1999.  The later of the two possible dates was July 12, 
1999 - 60 days after the SOC was mailed.  Nothing was 
received from the appellant or his representative until 
September 28, 1999, which is too late to be a timely 
substantive appeal as to the February 1998 rating decision.  
Consequently, that decision is final.  Neither it nor any 
claim that precipitated it may be used as a basis for the 
assignment of an earlier effective date for the 100 percent 
rating.

In considering the claim for an earlier effective date for 
the 100 percent rating for PTSD, it must first be noted that 
the unappealed rating decisions of the RO are final.  See 
38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.104, 20.1103.  This 
includes the February 1998 rating decision and all previous 
ones.  Consequently, the Board is unable to assign an 
effective date based upon the earlier, denied claim.  

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  The listed exceptions to this general 
rule includes one for increases in disability compensation.  
The effective date of such an increase will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise the effective date 
will be the date the claim is received or the date 
entitlement to the benefit arose, whichever is later.  
38 C.F.R. § 3.400(o).  

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997). 
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, supra (emphasis added).  I find that for the reasons 
and bases set forth below, that the veteran's case falls 
under the first scenario of the Harper test.  The increase in 
disability occurred after the informal claim for increase was 
filed.  

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  See 38 
C.F.R. §§ 3.155, 3.400(o)(2).  The initial inquiry involves 
ascertaining the date of the claim.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  
38 C.F.R. § 3.157.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
(3) State and other institutions. When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. 
§ 3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution.  Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

The earliest date of a formal claim for increase that can be 
assigned is arguably the veteran's application for TDIU, 
received on April 11, 1998.  This application may also be 
seen as a formal claim for an increased rating.  

There is, however, still a possibility of an earlier date of 
claim.  Under 38 C.F.R. § 3.157, once a formal claim for 
compensation has been allowed, receipt of VA treatment 
records will be accepted as an informal claim for increase; 
the date of outpatient examination will be accepted as the 
date of receipt of a claim.  In this case, the RO requested 
records of VA treatment from July 1, 1997, to date; such 
records were received in July 1998.  They were not considered 
at the time of the February 1998 rating decision that granted 
service connection for PTSD and set the disability evaluation 
at 70 percent.  Consequently, the Board has examined these VA 
treatment records to find the earliest date of VA treatment 
for the SC PTSD in these records.  This would be the earliest 
possible date of claim of record. 

In examining these VA treatment records, the Board finds a 
general note, dated December 31, 1996, from the chemical 
dependence aftercare counselor, which refers to information 
given on December 19 intake and planned beginning of relapse 
prevention classes in January.  This note would be the 
earliest possible date of claim of record.  This does not 
mean, however, that the effective date of the 100 percent 
rating is necessarily the date of claim.  In this case, the 
treatment records do not show that the PTSD was 100 percent 
disabling as of that date.  Consequently, this case falls 
within the first situation described in Harper:  the increase 
in disability occurred after the December 1996 informal claim 
for increase.

The treatment records show that the veteran participated in 
group therapy and medication management.  A note in February 
1997 indicates that he was filling out paperwork with the 
intention of attending college in September 1997.  A note in 
April 1997 indicates, however, that he had decided not to 
return to school and was not then planning any vocational 
changes.  In June 1997, it was noted that he was planning to 
relocate to Florida within the year.  The final individual 
session note in early June 1997 indicates that the veteran 
would continue to attend a weekly support group and to 
receive treatment, including medication, at the mental health 
clinic.  This note indicates that the veteran described 
himself as happy with his life and stabilized emotionally.  A 
transfer summary dated June 3, 1997, describes the veteran's 
mental status as essentially normal and his mood as euthymic.  

A notation in late June 1997 indicates that the veteran was 
starting part-time employment to help with finances in his 
eventual move to Florida, although he was "stressed over 
whether he can sustain any work right now."  Notations in 
subsequent months indicate that the veteran missed sessions 
due to working, and, in September 1997, he was described as 
very busy working and very happy about his sobriety.  He had 
attended a family reunion picnic with an excellent outcome.  
In November 1997, however, he was noted to be going through a 
lot of stress; both children were leaving home and his mother 
was ill.  He was having flashbacks regularly to wartime and 
drinking problems.  A discharge summary in December 1997, 
shortly before his move to Florida, indicates that his 
depressive symptoms had responded almost completely to 
doxepin, but he was gaining weight.  Medication adjustment 
was left until after his relocation.  His major depression 
was described as in partial remission and his alcohol 
dependence, in full remission.  

The initial mental health clinic note thereafter was dated 
January 8, 1998, and indicated that he wanted to refill his 
medication.  A notation dated March 30, 1998, indicates that 
his mother had died in December, which had been traumatic for 
him, and that paranoid thoughts were noted.  A notation dated 
April 20, 1998, indicates that he found himself getting angry 
easily over little things; awakening screaming from 
nightmares; and having no patience.  

The RO has assigned an effective date of April 17, 1998, for 
the 100 percent schedular rating for PTSD.  The General 
Rating Formula for Mental Disorders provides a 100 percent 
rating for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Careful review of the treatment records between December 1996 
and April 1998, as discussed above, simply does not show the 
presence of such symptoms as to support a conclusion that the 
veteran then had total occupational and social impairment. In 
view of the foregoing, the record does not support an 
effective date earlier that the one currently assigned.  The 
veteran's allegation that he is entitled to an effective date 
from the date of his original claim has been considered.  As 
noted above, however, the initial decision assigning an 
evaluation for his PTSD is final.  For the reasons and bases 
set forth above, the veteran is advised that his allegation 
has no legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date earlier than April 17, 1998, for the 100 
percent schedular rating for PTSD is denied.  



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

